Citation Nr: 1531531	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral metatarsalgia.  

2.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis with sinusitis. 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1984 to May 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1. The Veteran's bilateral metatarsalgia is manifested by pain and tenderness, without flatfoot, weak foot, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones, or other foot injuries. 

2. The Veteran's allergic rhinitis with sinusitis results in more than six non-incapacitating episodes per year of sinusitis, characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1. The criteria for a 10 rating for bilateral metatarsalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5279 (2014).

2. The criteria for a 30 percent rating, but no higher, for allergic rhinitis with sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6514 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

The issues on appeal arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection for bilateral metatarsalgia and allergic rhinitis with sinusitis.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims, which is not abrogated by the granting of service connection.  The RO has obtained the Veteran's in-service and post-service treatment records.  The Veteran underwent examinations in April 2007 and June 2010.  The examiners reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

III. Higher Evaluations

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Bilateral Metatarsalgia

In a February 2008 rating decision, service connection was granted and a non-compensable rating was assigned for the Veteran's bilateral metatarsalgia, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5279.  Under DC 5279, a maximum 10 percent rating is assigned for metatarsalgia, anterior (Morton's disease), unilateral or bilateral.

The Veteran was afforded an examination during active duty in April 2007.  The examiner noted bilateral pes planus and tenderness in the heels of the Veteran's feet.  The diagnosis was history of bilateral metatarsalgia and pes planus.  The examiner found that the Veteran's condition did not present any significant functional limitation at work or at home. 

The Veteran was afforded another VA examination in June 2010.  He complained of bilateral pain in the metatarsal region and in the plantar heels, equal on both sides.  In addition to pain, the Veteran also reported weakness and fatigability after prolonged walking and standing for more than 20 to 30 minutes.  He noted that his pain subsides at rest.  The Veteran denied any use of crutches, braces, cane or corrective shoes.  

On examination, the arches were maintained on both feet.  Range of motion of the great toes was measured as follows: dorsiflexion of the right foot was to 70 degrees on passive motion, and 62 degrees on active motion.  His plantar flexion was to 50 degrees on passive motion, and 32 degrees on active motion.  Dorsiflexion of the left foot was to 42 degrees on passive motion, and 30 degrees on active motion.  His plantar flexion of the left foot was to 50 degrees on passive motion, and 42 degrees on active motion.  There was no objective evidence of pain.  The examiner noted that the Veteran's motion and function are additionally limited by pain, fatigue, and weakness as he cannot walk longer than one and a half miles or stand longer than 20 to 30 minutes.  Tenderness was also noted at the plantar heads of the third metatarsals, and on the plantar midheels.  The examiner also noted that the Veteran's MP-joint of the left great toe is tender on palpation and pressure.  There was no evidence of edema, instability, abnormal gait, callosities, breakdown, unusual shoe pattern, skin or vascular changes, high arches, clawfoot deformity, or hallux valgus.  The diagnosis was bilateral exertional metatarsalgia. 

With regard to the disability's impact on the Veteran's occupation and daily activities, the Veteran stated that he had to "give up" his occupation as a material handler and warehouse supervisor because of his foot problems.  However, "he can deal" with his bilateral foot condition at his present job. 

The Veteran's post service treatment records do not show any further complaints of foot problems or metatarsalgia pain.  

After review of the evidence, the Board finds that a 10 percent rating under DC 5279 is warranted.  As stated above, DC 5279 provides a 10 percent rating for metatarsalgia, anterior, unilateral or bilateral.  Consistently throughout the appeal period, the Veteran has been diagnosed with bilateral metatarsalgia.  Both the April 2007 and June 2010 examination reports show a diagnosis of bilateral metatarsalgia.  Therefore, a 10 percent rating is warranted.  

A higher rating is not warranted under DC 5279 as a 10 percent rating is the maximum allowed under the diagnostic code. 

Furthermore, the Board finds that the Veteran is not entitled to a higher or separate disability rating under any other DC pertaining to the feet.  The evidence does not demonstrated the presence of malunion or nonunion of the metatarsal bones (DC 5283), hammer toe (DC 5282), hallux rigidus (DC 5281), hallux valgus (DC 5280), claw foot (DC 5278), or weak foot (DC 5277).  

The Board also finds that an increased rating is not warranted under DC 5276 for flatfoot or DC 5284 for other foot injuries.  Under DC 5276, a 10 percent rating is warranted for moderate flat foot, bilateral or unilateral, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 20 percent rating is assigned for severe bilateral flat feet, with objective evidence of marked deformity, pain and manipulation and use accentuate, indication of swelling on use, characteristic callosities.  The criteria for a 20 percent rating are not met or more closely approximated.  On the most recent examination, the arches were maintained and there was no evidence of abnormal gain, callosities, unusual shoe pattern or high arches.  

Under DC 5284, a 10 percent rating is warranted for moderate foot injury; 20 percent for moderately severe.  Words like "moderate" and "severe" are degree descriptors specific to the listed disability, and disabilities designated as "severe" in different DCs are not necessarily equally disabling. See Breniser v. Shinseki, 25 Vet. App. 64 (2011).  There is no indication that the Veteran's bilateral metatarsalgia has resulted in a "moderate" level of impairment in either foot, such that a 10 percent rating would be warranted for either foot.  There is evidence of tenderness at the third metatarsals and plantar midheels, but no edema, instability, abnormal gait, callosities, breakdown, unusual shoe pattern, skin or vascular changes, high arches, clawfoot deformity or hallux valgus.  There is no record of symptoms other than those contemplated by DC 5276.  

The Board has considered that Veteran's contentions regarding a higher evaluation.  The Veteran is competent to report symptoms associated with his bilateral foot disability, and there is no reason shown to doubt his credibility.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his bilateral foot disability.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical professionals who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

B. Allergic Rhinitis with Sinusitis

In a February 2008 rating decision, service connection was granted and a 10 percent rating was assigned for the Veteran's allergic rhinitis with sinusitis, effective June 2007.  The Veteran seeks a higher rating. 

The Veteran's disability is currently evaluated under DC 6599- 6514.  DC 6514 provides that a 10 percent rating is warranted when sinusitis results in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent evaluation is applicable when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating is for application following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A Note accompanying the rating criteria defines an incapacitating episode as one that requires bed rest and treatment by a physician. 

The Veteran was afforded a physical examination during active duty in April 2007.  He reported a history of chronic rhinitis manifested by post-nasal drainage, stuffy runny nose, cough, sneezing, stuffy ears, and sinuses.  The Veteran stated that he has recently experienced recurring episodes of sinusitis requiring antibiotics.  On examination, the Veteran's maxillary sinuses were tender on palpation.  His nose and mouth were normal.  The diagnosis was history of allergic rhinitis and sinusitis. 

The Veteran was afforded another examination in June 2010.  The examiner noted that the Veteran has 5 to 7 flare-ups of sinusitis each year lasting almost the entire winter season.  During the flare-ups, the Veteran has yellowish-greenish discharge, pain involving the sinuses, and headaches.  The Veteran described his sinus pain as a 4 out of 10 and his headache pain as a 5 to 7 out of 10.  He treats his flare-ups with a 5 day course of antibiotics.  The examiner specified that the Veteran's sinusitis symptoms occur in the winter season, but his allergies occur throughout the year. 

On physical examination, the Veteran exhibited nasal obstruction of 50 percent on the right side and 30 percent on the left side.  There was no evidence of tenderness, purulent discharge or crusting of the sinuses.  The diagnoses were chronic allergy disease and chronic-recurrent frontal and maxillary sinusitis flare-ups.  The Veteran's chronic allergy disease is manifested by interference with breathing through the nose at day and night, and discharge of clear fluid.  His allergies require continuous, prescribed, specific antiallergic oral medication and steroids. 

The Veteran's sinusitis is manifested by 5 to 7 non-incapacitating episodes each year with characteristic symptoms.  The episodes last 5 days, and are accompanied by headaches, painful sinuses, and discharge.  The examiner also indicated that the Veteran needs a high dosage of antibiotics for 5 days during these episodes. 

Affording the Veteran benefit of doubt, the Board finds that he is entitled to a 30 percent rating.  Throughout the appeal period, the Veteran has demonstrated more than 6 (5-7) non-incapacitating episodes per year of sinusitis, accompanied by headaches, painful sinuses, and purulent discharge.  Although he has required antibiotic treatment, it was typically 5 days per episode; not prolonged.  Accordingly, a 30 percent rating is warranted.  

The Veteran, however, does not demonstrate the symptomatology associated with the schedular criteria required for the next higher 50 percent disability rating.  The Veteran has not undergone any radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

The Board finds that the Veteran is also not entitled to a higher or separate disability rating under any other DC pertaining to any disease of the nose or the throat.  The Veteran does not have laryngitis (DC 6515, 6516), aphonia (DC 6519), impairments of the larynx or pharynx (6520, 6521), bacterial or granulomatous rhinitis (DC 6523, 6524) or had a laryngectomy (DC 6518).  The medical evidence does show a diagnosis of allergic rhinitis, however, the Veteran does not have any polyps, 50 percent nasal obstruction on both sides, or complete nasal obstruction.  Thus, he is not entitled to a higher rating under DC 6522.

The Board has considered that Veteran's contentions regarding a higher evaluation for his allergic rhinitis with sinusitis.  The Veteran is competent to report symptoms associated with his disability, and there is no reason shown to doubt his credibility.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his disability.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical professionals who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

C. Other Considerations 

The Board has also considered whether referral for extraschedular consideration is necessary.  The discussion above reflects that the symptoms of the Veteran's foot condition and allergic rhinitis with sinusitis are contemplated by the applicable rating criteria.  The Veteran's disabilities are primarily manifested by pain and tenderness in the foot and episodes of sinusitis with characteristic symptoms.  The rating criteria contemplate these symptoms, hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 10 percent rating for bilateral metatarsalgia is granted, subject to the rules governing the payment of monetary benefits.  

Entitlement to a 30 percent rating for allergic rhinitis with sinusitis is granted, subject to the rules governing the payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


